DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 4G-8C, 9B, and 10B-13 are fuzzy and include greyscale shaped areas within the figures, which reduces both the legibility and reproducibility of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160c in Figures 1M-1R.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “the object” in line 2 and “the coupling angle” in line 13. Appropriate correction is required.
Claim 44 is objected to because there is a lack of antecedent basis for “the bevel” in line 3. Appropriate correction is required.
Claim 46 is objected to because there is a typographical error regarding “…to the target site.3” in line 8. Appropriate correction is required. 
Claim 55 is objected to because there is a lack of antecedent basis for “the bevel” in line 3. Appropriate correction is required.
Claim 63 is objected to because there is a lack of antecedent basis for “the object” in line 2 and “the coupling angle” in line 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites the limitation "the waveguide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the waveguide is part of the coupling assembly (as recited in dependent claim 5), provided by the conduit (as recited in dependent claim 19), or if the waveguide is a structure separate from the coupling assembly. For examination purposes, “the waveguide” has been interpreted to be part of the coupling assembly. Claim 4 is rejected for being dependent on rejected claim 3. 
Regarding claim 32, the claim limitation “the motion comprises a horizontal direction parallel to a longitudinal axis of the conduit, a vertical direction with respect to the longitudinal axis of the conduit, a radial direction with respect to the longitudinal axis of the conduit” renders the claim indefinite. It is unclear if the motion comprises a horizontal direction, a vertical direction, and a radial direction or if the motion comprises a horizontal, vertical, or radial direction. For examination purposes, the limitation has been interpreted as the motion comprises a horizontal direction parallel to a longitudinal axis of the conduit, a vertical direction with respect to the longitudinal axis of the conduit, and/or a radial direction with respect to the longitudinal axis of the conduit”. Additionally, there is a lack of antecedent basis for “the motion”. 
Regarding claim 39, there is insufficient antecedent basis for “the controller” in line 5. It is unclear if “the controller” is in reference to the pressure controller, the control unit, or a different structure of the device. For examination purposes, “the controller” has been interpreted to be part of the control unit. Claims 41, 42, and 44 are rejected for being dependent on rejected claim 46.
Regarding claim 46, the claim limitation “a second entity” in line 2 renders the claim indefinite. There is no first entity recited in claim 46 or claim 1 from which claim 46 depends, and 
Regarding claim 53, there is insufficient antecedent basis for “the controller” in line 7. It is unclear if “the controller” is in reference to the pressure controller, the control unit, or a different structure of the device. For examination purposes, “the controller” has been interpreted to be part of the control unit. Claims 54-55 and 57-58 are rejected for being dependent on rejected claim 53.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12-13, 17-19, 23, 25-28, 39, 41-42, 44, 53-55, 57, 63, 67-68, and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powles et al. (USPN 5902279).

device (Figures 11 and 20) for delivery of acoustic or mechanical energy to perform an action at a target site of the object, the device comprising: a conduit (body 241) having a proximal end (proximal extremity 242) and a distal end (distal extremity 234) with a tip (tip 237); a displacement signal source (annular electromagnetic coil 116 of vibrator 266) for generating a mechanical displacement signal (“the pulsating magnetic field created by the coil 116 is translated into longitudinal mechanical motion of the needle 111 to cause the tip of the needle 111 to vibrate in range from a few tenths of a millimeter to several hundred microns.” [Col 8, line 47]; “The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the vibrator which causes vibratory motion in a direction longitudinal of the central axis of the aspiration needle 231” [Col 13, line 28]); a coupling assembly (housing 123 of vibrator 266) having a first end coupled to the displacement signal source (Figure 11; via pole pieces 119 and 121) and a second end (annular yieldable member 124) coupled at a coupling point on the conduit between the proximal end and the distal end of the conduit (Figure 11), the coupling assembly being configured to couple the mechanical displacement signal to the conduit during use ([Col 8, lines 32-51]); a pressure controller (syringe 271) coupled to the proximal end of the conduit and being configured to vary an amount of pressure in the conduit during use (“a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40]), and 
a control unit (power supply 117/267) coupled to the displacement signal source (Figures 11 and 20) for controlling the displacement signal source to generate the mechanical displacement signal based on at least one of the location of the coupling point and the coupling angle between the second end of the coupling assembly and the conduit to implement a desired acoustic or mechanical wave mode at a portion of the conduit (“The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic 

Regarding claim 2, Powles teaches the device of claim 1, wherein the coupling point on the conduit is near the proximal end of the conduit or a central part of the conduit (Figures 11 and 20).

Regarding claim 10, Powles teaches the device of claim 1, wherein the second end of the coupling assembly contacts an outer surface of the conduit tangentially to create acoustic or mechanical waves on an inner surface of the conduit and the outer surface of the conduit (Figures 11 and 20; “The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic field created by the coil 116 is translated into longitudinal mechanical motion of the needle 111 to cause the tip of the needle 111 to vibrate in range from a few tenths of a millimeter to several hundred microns.” [Col 8, lines 42-51]).

Regarding claim 12, Powles teaches the device of claim 1, wherein operational parameters are selected to achieve controlled movement comprising a linear or non-linear motion in at least one of the Y-direction, the X-direction, and the Z-direction, a rotational movement, a torsional movement, a flexural movement or a pitch movement, a yaw movement or a tilting movement (“The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the vibrator which causes vibratory motion in a direction longitudinal of the central axis of the aspiration needle 231” [Col 13, line 28]).



Regarding claim 17, Powles teaches the device of claim 1, wherein the control unit is configured to select at least one of a shape, a frequency, a repetition rate, a delay, an amplitude and a linearity or non-linearity of the displacement signal based on the location of the coupling point and the coupling angle to obtain a desired path of movement at a selected point on the conduit or at the tip of the conduit (“The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic field created by the coil 116 is translated into longitudinal mechanical motion of the needle 111 to cause the tip of the needle 111 to vibrate in range from a few tenths of a millimeter to several hundred microns.” [Col 8, lines 42-51]).




Regarding claim 19, Powles teaches the device of claim 1, wherein the conduit provides a waveguide for delivering the mechanical displacement signal to the target site (“The vibrator 266 can be of the type hereinbefore described and creates a pulsating magnetic field which is translated into longitudinal mechanical motion of the needle 231 to cause the tip of the needle 237 to vibrate longitudinally from a few tenths of a millimeter to several hundred microns.” [Col 13, line 32]).

Regarding claim 23, Powles teaches the device of claim 1, wherein the mechanical displacement signal is generated to have a main frequency component or multiple frequency components in the range of about 200 kHz to 20 MHz, with continuous waves or a duty cycle of at least 1 % and/or the device is used to aid in cauterization or reduction in bleeding at the target site (“Another object of the invention is to provide an aspiration needle of the above character which is sized so as to minimize bleeding and damage around the tumor and to inhibit disturbing the integrity of the tumor.” [Col 2, lines 1-4]).



Regarding claim 26, Powles teaches the device of any one of claim 1, wherein an outer surface of the conduit and certain parameters of the displacement signal source are adapted to generate surface waves on the outer surface of the conduit or to actuate the tip of the conduit to reduce friction during insertion or extraction of the conduit at the target site (“The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the vibrator which causes vibratory motion in a direction longitudinal of the central axis of the aspiration needle 231” [Col 13, line 28]; “This mechanical motion of the needle should make it easier for the needle to penetrate the skin during the time the needle is being introduced to enter into the tumor. After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]).

Regarding claim 27, Powles teaches the device of claim 1, wherein the distal end of the conduit comprises an end portion having the tip (sharpened tip 237) and the tip includes a bevel (Figure 20; “sharpened tip 237 that is formed by a bevel provided on the distal extremity” [Col 

Regarding claim 28, Powles teaches the device of claim 27, wherein the bevel has a shape selected to achieve a desired acoustic or mechanical wave mode at the end portion of the conduits (Figure 20), the conduit has a tubular wall with a sawtooth pattern on its outer surface or its inner surface and a flat bevel end portion, the conduit has a tubular wall that is tapered and end portions of the tubular wall are curved to provide a wavy profile for the bevel, and/or the bevel has an average opening angle in the range of about 0.1-180° and more preferably in the range of about 5-45° (Figure 20).

Regarding claim 39, modified Powles teaches the device of claim 1, wherein the action comprises obtaining a first entity from the target site (“After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]), the distal end of the conduit has an aperture (aperture into lumen of needle 241 at tip 237; Figure 20) that is disposed at the target site during use for obtaining the first entity therefrom, the pressure controller is configured to vary an amount of suction pressure in the conduit when obtaining the first entity (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40), and the controller is configured to implement the desired acoustic or mechanical wave mode at a portion of the conduit when obtaining the first entity from the target site and optionally the conduit acts as a common channel for receiving the first entity from the target site (“The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the 

Regarding claim 41, Powles teaches the device of claim 39, wherein the outer surface of the conduit and certain parameters of the displacement signal source are adapted to generate surface waves on the outer surface of the conduit or to actuate the tip of the conduit to maintain aspirated entities intact when obtaining the entities (“The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the vibrator which causes vibratory motion in a direction longitudinal of the central axis of the aspiration needle 231” [Col 13, line 28]; “This mechanical motion of the needle should make it easier for the needle to penetrate the skin during the time the needle is being introduced to enter into the tumor. After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]).

Regarding claim 42, Powles teaches the device of claim 39, wherein the distal end of the conduit has a puncturing structure (tip 237) for penetrating and actuating the target site when obtaining the first entity and the bevel has a shape selected to achieve a desired entity extraction mechanism at the end portion of the conduit (Figure 20; “sharpened tip 237 that is formed by a bevel provided on the distal extremity” [Col 12, line 9]).

Regarding claim 44, Powles teaches the device of claim 39, wherein the pressure controller comprises a reservoir (lumen 236 into barrel of syringe 271) that is adapted to receive the first entity and optionally the pressure controller comprises a conventional syringe needle that provides the conduit and the reservoir (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40) and the syringe has a piston (plunger 56) with a handle (handle 66) at one end for actuation of the syringe and a plunger (flanges 58, 59) at another end that is disposed in the reservoir of the syringe (Figures 3 and 6, for example).

Regarding claim 53, Powles teaches the device of claim 1, wherein the action comprises obtaining a first entity from the target site (“After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]) or delivering a second entity to the target site, the distal end of the conduit has an aperture  (aperture into lumen of needle 241 at tip 237; Figure 20) that is disposed at the target site during use for obtaining the first entity therefrom or delivering the second entity to the target site , the pressure controller is configured to vary an amount of suction pressure in the conduit when obtaining the first entity or vary an amount of delivery pressure in the conduit when delivering the second entity (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40), and the controller is configured to implement the desired acoustic or mechanical wave mode at a portion of the conduit when obtaining the first entity from the target site or delivering the second entity to the target site (“The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic field created by the coil 116 is translated into 

Regarding claim 54, Powles teaches the device of claim 53, wherein the conduit also acts a common channel for receiving the first entity from the target site or delivering the second entity to the target site (Figure 20).

Regarding claim 55, Powles teaches the device of claim 53, wherein the distal end of the conduit has a puncturing structure (tip 237) for penetrating and actuating the target site when obtaining the first entity or delivering the second entity and the bevel has a shape selected to achieve a desired entity extraction mechanism at the end portion of the conduit when sampling the first entity from the target site or to achieve a desired entity delivery mechanism when delivering the second entity to the target site (Figure 20; “sharpened tip 237 that is formed by a bevel provided on the distal extremity” [Col 12, line 9]).

Regarding claim 57, Powles teaches the device of claim 53, wherein the pressure controller comprises a reservoir (lumen 236 into barrel of syringe 271) that is adapted to receive the first entity during sampling or to hold the second entity prior to delivery (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40).

Regarding claim 63, Powles teaches a method of obtaining a first entity from a target site of an object or delivering a second entity to the target site of the object (“After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” 

Regarding claim 67, Powles teaches the method of claim 63, wherein while generating the mechanical displacement signal, the method comprises obtaining the first entity from the target site or delivering the second entity to the target site (“The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the vibrator which causes vibratory motion in a direction longitudinal of the central axis of the aspiration needle 231” [Col 13, line 28]; “This mechanical motion of the needle should make it easier for the needle to penetrate the skin during the time the needle is being introduced to enter into the tumor. After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]).

Regarding claim 68, Powles teaches the method of claim 63, wherein while generating the mechanical displacement signal, the method comprises inserting the conduit into the target site or removing the conduit from the target site by hand or with robotics in order to achieve translation, tilting and/or rotation of the conduit or conduit tip within or outside of the target site (“The vibrator 266 is connected to a power supply 267 which supplies a pulsating current to the 

Regarding claim 70, Powles teaches the method of claim 63, wherein the desired acoustic or mechanical wave mode is selected to actuate a proximal portion of the conduit, a distal end portion of the conduit or both the proximal and distal end portions of the conduit (“The vibrator 266 can be of the type hereinbefore described” [Col 13, line 32]; “The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic field created by the coil 116 is translated into longitudinal mechanical motion of the needle 111 to cause the tip of the needle 111 to vibrate in range from a few tenths of a millimeter to several hundred microns” [Col 8, line 42]).

Regarding claim 71, Powles teaches the method of claim 70, wherein the wave mode is selected to cause different portions of the conduit to experience different wave modes or to perform different actions (“The vibrator 266 can be of the type hereinbefore described” [Col 13, line 32]; “The electrical signal from the power supply 112 can be in the form of an AC signal which can be varied in amplitude and frequency to create longitudinal movement of the needle 111 along the longitudinal axis of the coil 116 against the yieldable force provided by the member 124. Thus, the pulsating magnetic field created by the coil 116 is translated into longitudinal mechanical motion of the needle 111 to cause the tip of the needle 111 to vibrate in range from a few tenths of a millimeter to several hundred microns” [Col 8, line 42]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 20, 37, 46, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Marx et al. (US 2015/0283334).

Regarding claims 3, 5-7 and 20, Powles teaches the device of claim 1. Powles fails to explicitly teach wherein the displacement signal source has a longitudinal axis that is offset or at an angle with respect to the conduit and the coupling assembly has a transition region where a longitudinal central axis of the waveguide is different than a longitudinal central axis of the displacement signal source, wherein the coupling assembly comprises a waveguide portion having an S-shape or a J-shape, wherein the second end of the coupling assembly comprises a converging structure to provide a first stage of amplification for the mechanical displacement signal as the mechanical displacement signal is coupled to the conduit; and wherein the converging structure comprises an upper portion with a first channel on a lower surface thereof, and a lower portion with a second channel on an upper surface thereof, the first and second channels being sized to receive a portion of the conduit therebetween to transfer the mechanical displacement signal thereto during use; and wherein the displacement signal source comprises 
Marx teaches a device (medical device 200; Figure 11) for delivery of acoustic or mechanical energy to perform an action at a target site comprising a conduit (connector 204 and medical instrument tip 106), a displacement signal source that is a motor (motor housing 128), and a coupling assembly (coupling 216); wherein the displacement signal source has a longitudinal axis that is offset or at an angle with respect to the conduit (Figure 11B), the coupling assembly comprises a waveguide portion having an S-shape or a J-shape (Figure 11C) and the coupling assembly has a transition region where a longitudinal central axis of the waveguide (spine 257) is different than a longitudinal central axis of the displacement signal source (Figures 11B-11C); wherein the second end of the coupling assembly comprises a converging structure (first and second arms 260, 262) to provide a first stage of amplification for the mechanical displacement signal as the mechanical displacement signal is coupled to the conduit ([0161]); and wherein the converging structure comprises an upper portion with a first channel on a lower surface thereof (mouth 269), and a lower portion with a second channel on an upper surface thereof (enclosure 264), the first and second channels being sized to receive a portion of the conduit therebetween to transfer the mechanical displacement signal thereto during use (Figure 11C; [0156]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the displacement signal source of Powles to be a motor and the coupling assembly of Powles to include an S-shaped waveguide allowing the displacement signal source to have a longitudinal axis that is offset with respect to the conduit based on the teachings of Marx in order to allow the user to adjust the position of the displacement signal source with respect to the conduit in order to provide longitudinal or transverse vibrations and allow for more effective vibrations to the needle (Marx [0162-0164]). 


Regarding claims 46, 48, 50, and 52, Powles teaches the device of claim 1, wherein the distal end of the conduit has a puncturing structure for penetrating and actuating the target site and the bevel has a shape selected (Figure 20; “sharpened tip 237 that is formed by a bevel provided on the distal extremity” [Col 12, line 9]); wherein the pressure controller comprises a reservoir (lumen 236 into barrel of syringe 271) and optionally the pressure controller comprises a conventional syringe coupled to a needle that provides the conduit and the reservoir (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40) and the syringe has a piston (plunger 56) with a handle (handle 66) at one end for actuation of the syringe and a plunger (flanges 58, 59) at another end that is disposed in the reservoir of the syringe (Figures 3 and 6, for example).

Marx teaches a device (medical device 200; Figure 11) for delivery of acoustic or mechanical energy to perform an action at a target site comprising a conduit (connector 204 and medical instrument tip 106), a displacement signal source that is a motor (motor housing 128), and a coupling assembly (coupling 216); the action comprises delivering a second entity comprising a drug (“injection of dermal fillers” [0109]) to the target site (“a method of injecting a substance into the face of a patient” [0057]), the distal end of the conduit has an aperture that is disposed at the target site during use for delivering the second entity therefrom, the pressure controller is configured to vary an amount of delivery pressure in the conduit when delivering the second entity, and the controller is configured to implement the desired acoustic or mechanical wave mode at a portion of the conduit when delivering the second entity to the target site, and optionally the conduit acts as a common channel for delivering the second entity to the target site (“method of injecting a substance into the face of a patient with a hypodermic needle and syringe comprising mounting a vibrator on the barrel of said syringe, causing said cutting edge 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the device of Powles to be adapted to deliver a second entity to the target site based on the teachings of Marx to allow for injection of a substance in a manner that reduces penetration resistance and reduces pain at the target site (Marx [0057]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Marx et al. (US 2015/0283334) as applied in claim 3 above and further in view of  Frankhouser et al. (US 2012/0209303).
Regarding claim 4, modified Powles teaches the device of claim 3. Modified Powles fails to explicitly teach the waveguide is operated as a resonator having an eigenmode that is selected to achieve a preferred resonant frequency of the conduit for improved action at the tip of the conduit. Frankhouser teaches a device for delivery of acoustic or mechanical energy to a target site (Figure 4, for example), wherein the waveguide is operated as a resonator having an eigenmode that is selected to achieve a preferred resonant frequency of the conduit for improved action at the tip of the conduit ([0188-0190]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify waveguide of Powles in view of Marx to be operated as a resonator based on the teachings of Frankhouser to ensure that the control unit is controlling the displacement signal source to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Yamada et al. (US 2005/0021065).
Regarding claim 11, Powles teaches the device of claim 1. Powles fails to explicitly teach wherein the device further comprises at least one additional displacement signal source and a corresponding at least one additional coupling assembly that is coupled to the conduit from a different direction than the coupling assembly so that mechanical displacement signals from the at least one additional displacement signal source are coupled to the conduit from at least two of an X-direction, a Y-direction, a Z-direction, or an angle with respect to a longitudinal axis of the conduit and a desired acoustic or mechanical wave mode is generated during use to provide a desired controlled movement for at least one of an end region of the conduit and the tip of the conduit. Yamada teaches a device for delivery of acoustic of mechanical energy to perform an action at a target site (Figure 1) comprising a conduit (treatment portion 14), a first displacement signal source (longitudinal-vibration signal generating circuit 32) having a corresponding first coupling assembly (longitudinal-vibration piezoelectric element 2A); and an additional displacement signal source (torsional-vibration signal generating circuit 33) and a corresponding additional coupling assembly (torsional vibration piezo election element 2B) that is coupled to the conduit from a different direction than the coupling assembly so that mechanical displacement signals from the additional displacement signal source are coupled to the conduit from at least two of an X-direction, a Y-direction, a Z-direction, or an angle with respect to a longitudinal axis of the conduit (Figure 1) and a desired acoustic or mechanical wave mode is generated during use to provide a desired controlled movement for at least one of an end region of the conduit and the tip of the conduit (“in the transducer 2, the driving signal for torsional vibrations is applied to the torsional vibration piezoelectric element 2B, thereby . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Keilman et al. (USPN 9943675).
Regarding claim 21, modified Powles teaches the device of claim 1, wherein the mechanical displacement signal is generated to have a main frequency component or multiple frequency components in the range of about 0.1 Hz to 100 MHz, and more preferably in the range of about 10 to 200 kHz (“the needle 11 can be vibrated at a frequency ranging from 10 Hertz to 10,000 Hertz.” [Col 8, line 58]). Modified Powles fails to explicitly teach a momentary or time-averaged intensity of the mechanical displacement signal is in the range of about 1 mW/cm2 to 10 kW/cm2, and more preferably in the range of about 0.1 to 100 W/cm2. Keilman teaches a device for delivery of acoustic of mechanical energy to perform an action at a target site (Figure 1), the mechanical displacement signal is generated to have a main frequency component or multiple frequency components in the range of about 0.1 Hz to 100 MHz (“Suitable frequencies for the ultrasound radiating member include, but are not limited to, from about 20 kHz to less than about 20 MHz,” [Col 19, line 24]) and wherein the momentary or time-averaged intensity of the mechanical displacement signal is in the range of about 1 mW/cm2 to 10 kW/cm2, and more preferably in the range of about 0.1 to 100 W/cm2. (see Table [Col 20, lines 30-40]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the mechanical displacement signal of 2 based on the teachings of Keilman to ensure that the device provides the power necessary to provide treatment to the target site (Keilman [Col 20, lines 5-15]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Gill et al. (US 2011/0160620).
Regarding claim 32, Powles teaches the device of claim 1, wherein the conduit comprises a beveled end (Figure 20). Powles fails to explicitly teach the conduit comprises two concentric cylinders that each have beveled ends and separately receive the mechanical displacement signal so that a beveled end of the outer cylinder moves momentarily in a different direction than a beveled end of the inner cylinder for enhanced interaction between the conduit tip and the target site and the motion comprises a horizontal direction parallel to a longitudinal axis of the conduit, a vertical direction with respect to the longitudinal axis of the conduit, a radial direction with respect to the longitudinal axis of the conduit. Gill teaches a device (delivery device 12) for delivery of acoustic of mechanical energy to perform an action at a target site ([0017]) comprising a conduit (tip portion 24) comprises two concentric cylinders (cannula 90 and sleeve 92) that each have beveled ends (Figure 4) and separately receive the mechanical displacement signal so that a beveled end of the outer cylinder moves momentarily in a different direction than a beveled end of the inner cylinder for enhanced interaction between the conduit tip and the target site and the motion comprises a horizontal direction parallel to a longitudinal axis of the conduit, a vertical direction with respect to the longitudinal axis of the conduit, a radial direction with respect to the longitudinal axis of the conduit (“The ultrasonic energy is transmitted from the ultrasound transducer 22 to the cannula 90, such that the exposed portion 90B of the cannula 90 delivers ultrasonic energy at a frequency that is pre-selected” [0055]; “the sleeve 92 reduces unwanted, collateral transmission of heat, ultrasonic energy, or other byproducts of the ultrasonic energy being conveyed along the covered portion 90B of the . 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Akagane (US 2013/0131705).
Regarding claim 34, Powles teaches the device of claim 1. Powles fails to explicitly teach the conduit is split vertically into two halves to allow for different motion in the different halves. Akagane teaches a device for delivery of acoustic of mechanical energy to perform an action at a target site (Figure 1) comprising a conduit (probe body 21) that is split vertically into two halves to allow for different motion in the different halves (Figure 23). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the conduit of Powles to be split vertically based on the teachings of Akagane to produce a conduit that can be utilized as an ultrasonic probe that can be efficiently manufactured at a low cost (Akagane [0108], [0112])

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Babaev (US 2009/0306694).
Regarding claims 36 and 38, Powles teaches the device of claim 1. Powles fails to explicitly teach wherein inner or outer surfaces of the conduit comprises at least one of grooves, holes, dents, and patterns to provide cavitation nucleation sites during use and  wherein the device is operable to atomize or nebulize a given object and spray the atomized or nebulized given object onto a material surface or into a cavity. Babaev teaches a device for delivery of acoustic of mechanical energy to perform an action at a target site (Figure 1) comprising a conduit (transducer tip 40) and a displacement signal source (transducer 10), wherein inner or . 

Claim 58 and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Gordon (US 2014/0058361). 
Regarding claim 58, Powles teaches the device of claim 53. Powles fails to explicitly teach the first entity is sampled from the target site before the second entity is delivered to the target site or the second entity is delivered to the target site before the first entity is sampled from the target site. Gordon teaches a device for delivery of acoustic of mechanical energy to perform an action at a target site (Figure 1), wherein the action comprise obtaining a first entity 

Regarding claim 64, modified Powles teaches the method of claim 63, the method comprises actuating the pressure controller to a first volume setting for a reservoir of the pressure controller (“The surgeon would open such a kit 76 and take out the sterile syringe 36 with the aspiration needle 11 attached thereto and take one of his hands and place the thumb of that hand in the recess 53 and another finger of the hand, as for example the middle finger in the recess 52 and at the same time closing the hole 51.” [Col 5, line 37]); inserting the conduit into the target site (“then would use the hand holding the syringe to introduce the fine aspiration needle 11 through the skin and would direct the needle into the palpable tumor.” [Col 5, line 49]); and actuating the pressure controller to a second volume setting for the reservoir of the pressure controller, the second volume being larger than the first volume (“As soon as it has been assured that the needle has penetrated the tumor, a negative pressure or vacuum can be created within the syringe to aspirate cells and fluid from within the tumor. This can be readily accomplished by the surgeon by withdrawing the plunger 56 with two fingers of the hand while holding a thumb and forefinger in the recesses 52 and 53 to keep the hole 51 closed with the finger to create a subambient condition within the chamber 42 to cause aspirate to be drawn into the bore 16 and the chamber 26 of the needle 11” [Col 5, line 49]).
Powles fails to explicitly teach the method steps occurring before generating the mechanical displacement signal. Gordon teaches a method of obtaining a first entity form a target site (Figure 6), the method comprising inserting the conduit into the target site 

Regarding claim 65, modified Powles the method of claim 64, wherein the mechanical displacement signal is generated for a first time period after which the pressure controller is actuated to relieve decompression thereby obtaining to obtain the first entity from the target site, and the conduit is withdrawn from the target site (“this facilitates the collection of cells and aspiration of the same into the lumen 236 of the aspiration needle while a negative pressure is being created within the chamber 236 as for example by means of a conventional syringe 271.” [Col 13, line 40]; “This mechanical motion of the needle should make it easier for the needle to penetrate the skin during the time the needle is being introduced to enter into the tumor. After the tip of the needle 111 is disposed in the tumor, the mechanical vibration of the needle encourages cells to dislodge and become aspirated through the lumen 16 and into the chamber 26 of the needle.” [Col 8, line 51]).

Regarding claim 66, modified Powles teaches the method of claim 65, wherein after withdrawing the conduit from the target site, the pressure controller is actuated to eject the obtained first entity onto a glass slide (slides 82) or in a container (vial 86; see [Col 5, line 62 – Col 6, line 36].

Claims 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Truckai (US 2015/0105791).
Regarding claims 60 and 61, Powles teaches the device of claim 1. Powles fails to explicitly teach wherein the device comprises an inner member disposed within the conduit and separated from the inner surface of the conduit by a gap, the inner member comprising a reservoir, the conduit and inner member being sized to perform core needle biopsies and the mechanical displacement signal is coupled to at least one of the conduit and the inner member to cause relative motion between the conduit and the inner member, and wherein the reservoir of the inner member comprises a sharp corner and the inner member receives the mechanical displacement signal to cause an end portion of the inner member to extend past the conduit and allow the reservoir with the sharp corner to aid in performing a cutting motion at the target site. Truckai teaches a device for delivery of acoustic or mechanical energy to perform an action at a target site (Figure 1) comprising a conduit (outer sleeve 415) and a displacement signal source (ultrasound component 220); wherein the device comprises an inner member (inner sleeve 410) disposed within the conduit and separated from the inner surface of the conduit by a gap (Figure 7), the inner member comprising a reservoir (extraction lumen 440), the conduit and inner member being sized to perform core needle biopsies and the mechanical displacement signal is coupled to at least one of the conduit and the inner member to cause relative motion between the conduit and the inner member (“rotate the inner sleeve 415 at a selected speed or rotate the sleeve 415 sequentially in clockwise and counter-clockwise directions. Contemporaneously, the at least one piezoelectric element can be used to vibrate the inner sleeve 415” [0040]), and wherein the reservoir of the inner member comprises a sharp corner (sharp teeth 422 at edge 424) and the inner member receives the mechanical displacement signal to cause an end portion of the inner member to extend past the conduit and allow the reservoir with the sharp corner to aid in performing a cutting motion at the target site (Figure 7; “the window 418 of inner sleeve 415 has sharp teeth 422 at its edge 424, and the combination . 

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Powles et al. (USPN 5902279) in view of Keilman et al. (USPN 9943675).
Regarding claim 72, Powles teaches the method of claim 63. Powles fails to explicitly teach wherein before generating the mechanical displacement signal, the method comprises: inserting the second entity into a reservoir of the device; actuating the pressure controller to a first volume setting for the reservoir of the pressure controller; inserting the conduit into the target site; and actuating the pressure controller to a second volume setting for the reservoir of the pressure controller, the second volume being smaller than the first volume to deliver the second entity to the target site. Keilman teaches a method of delivering a second entity to target site, the method comprising inserting the second entity into a reservoir of the device; actuating the pressure controller to a first volume setting for the reservoir of the pressure controller (“A drug solution source (not shown), such as a syringe with a Luer fitting, is attached to the drug inlet port 1117” [Col 18, line 63]); inserting the conduit into the target site (“the catheter 1100 is thereafter percutaneously inserted into the vasculature through the first puncture site and is advanced along the guidewire towards the treatment site using traditional over-the-guidewire techniques. The catheter 1100 is advanced until the distal end 1106 of the catheter 1100 is positioned at or within the occlusion.” [Col 18, line 53]); and actuating the pressure controller to a second volume setting for the reservoir of the pressure controller, the second volume being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783